Exhibit 10.4

 

VIROPHARMA INCORPORATED

2005 STOCK OPTION AND RESTRICTED SHARE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

ViroPharma Incorporated (the “Company”) hereby grants to
                             (the “Optionee”) an option to purchase a total of
                     shares of Common Stock of the Company, at the price and on
the terms set forth herein, and in all respects subject to the terms,
definitions and provisions of the 2005 ViroPharma Incorporated Stock Option Plan
(the “Plan”) applicable to Incentive Stock Options, which terms and provisions
are hereby incorporated by reference herein. Unless the context herein otherwise
requires, the terms defined in the Plan shall have the same meanings when used
herein.

 

1. Nature of the Option. This Option is intended to be an Incentive Stock Option
within the meaning of section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2. Date of Grant; Term of Option. This Option is granted this              day
of                             , 200    , and it may not be exercised later than
                                                         , subject to earlier
termination, as provided in the Plan.

 

3. Option Exercise Price. The Option exercise price is $             per Share.

 

4. Exercise of Option. This Option shall be exercisable during its term only in
accordance with the terms and provisions of the Plan and this Option Agreement
as follows:

 

(a) Right to Exercise. This Option shall vest and be exercisable as follows:
[VESTING SCHEDULE HERE]

 

(b) Method of Exercise. This Option shall be exercisable during its term by
written notice which shall state the election to exercise this Option, the
number of full Shares in respect to which this Option is being exercised and
which shall contain or be accompanied by such other representations and
agreements as to the Optionee’s investment intent with respect to such Shares as
may be reasonably required by the Company as contemplated by the Plan. Such
written notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Secretary of the Company or such other person as may
be designated by the Company. The written notice shall be accompanied by payment
of the purchase price. Payment of the purchase price shall be by check or such
other consideration and other method of payment as may be authorized by the
Board or the Committee pursuant to the Plan. The certificate or certificates for
the Shares as to which the Option shall be exercised shall be registered in the
name of the Optionee and, if required by applicable law, shall be legended as
required under the Plan.



--------------------------------------------------------------------------------

(c) Restrictions on Exercise. This Option may not be exercised if the issuance
of the Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities laws or other laws or regulations.

 

5. Investment Representations. Unless the Shares have been registered under the
Securities Act of 1933, in connection with the acquisition of this Option, the
Optionee represents and warrants as follows:

 

(a) The Optionee is acquiring this Option, and upon exercise of this Option, he
or she will be acquiring the Shares for investment for his or her own account,
not as a nominee or agent, and not with a view to, or for resale in connection
with, any distribution thereof.

 

(b) The Optionee has a preexisting business or personal relationship with the
Company or one of its directors, officers or controlling persons and by reason
of his or her business or financial experience, has, and could be reasonably
assumed to have, the capacity to protect his or her interests in connection with
the acquisition of this Option and the Shares.

 

6. Termination of Status as an Eligible Person. Subject to the provisions of
Section 7 hereof, if the Optionee ceases to serve the Company or its
Subsidiaries for any reason other than death or Disability and thereby
terminates his or her status as an employee of the Company or a Subsidiary, the
Optionee (or in the event the Optionee dies following termination of employment,
then the Optionee’s executor or administrator) shall have the right to exercise
this Option at any time within the three (3) month period after the date of such
termination to the extent that the Optionee was entitled to exercise the Option
at the date of such termination. If the Optionee ceases to serve the Company due
to death or Disability, this Option may be exercised at any time within the
12-month period after the date of death or termination of service due to
Disability, in the case of death, by the Optionee’s estate or by a person who
acquired the right to exercise this Option by bequest or inheritance, or, in the
case of Disability, by the Optionee or his or her legal guardian or
representative, but in any case only to the extent the Optionee was entitled to
exercise this Option at the date of such termination. To the extent that the
Optionee was not entitled to exercise the Option at the date of termination, or
to the extent the Option is not exercised within the time specified herein, this
Option shall terminate. Notwithstanding the foregoing, this Option shall not be
exercisable after the expiration of the term set forth in Section 2 hereof.

 

2



--------------------------------------------------------------------------------

7. Forfeiture of Option.

 

(a) Termination for Cause. Notwithstanding any other provision of this Option,
if the Optionee’s employment is terminated by the Company and the Board or the
Committee makes a determination that the Optionee (i) has engaged in any type of
disloyalty to the Company, including without limitation, fraud, embezzlement,
theft, or dishonesty in the course of his or her employment, or has breached any
fiduciary duty owed to the Company, or (ii) has been convicted of a felony or
(iii) has disclosed trade secrets or confidential information of the Company or
(iv) has breached any agreement with the Company in respect of confidentiality,
non-disclosure, non-competition or otherwise, all unexercised Options shall
terminate on the earlier of the date of termination for “cause” or the date of
such determination. In the event of such a determination, in addition to
immediate termination of all unexercised Options, the Optionee shall forfeit all
Option shares for which the Company has not yet delivered share certificates to
the Optionee and the Company shall refund to the Optionee the Option price paid
to it, if any, in the same form as it was paid (or in cash at the Company’s
discretion). Notwithstanding anything herein to the contrary, the Company may
withhold delivery of share certificates pending the resolution of any inquiry
that could lead to a determination resulting in forfeiture.

 

(b) Non-Competition. Notwithstanding any other provision of this Option, if,
during the 3-month period following a termination of service, which period shall
be extended to 12 months in the event of a termination due to Disability, an
Optionee commences any employment or engagement with or by a competitor of the
Company (including, but not limited to, full or part-time employment or
independent consulting work), as determined in the sole discretion of the Board
or the Committee, all unexercised Options shall terminate immediately upon the
commencement thereof.

 

8. Non-transferability of Option. This Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee (or by such Optionee’s representative pursuant to
Section 6). Subject to the foregoing and the terms of the Plan, the terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

9. Continuation of Employment. Neither the Plan nor this Option shall confer
upon any Optionee any right to continue in the employment of the Company or any
of its Subsidiaries, or limit in any respect the right of the Company to
discharge the Optionee at any time, with or without cause and with or without
notice.

 

10. Withholding. The Company reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable to Optionee any taxes
required to be withheld by federal, state or local law as a result of the grant
or exercise of this Option or the sale or other disposition of the Shares issued
upon exercise of this Option. If the amount of any consideration payable to the
Optionee is insufficient to pay such taxes or if no consideration is payable to
the Optionee, upon the request of the Company, the Optionee (or such other
person

 

3



--------------------------------------------------------------------------------

entitled to exercise the Option pursuant to Section 6 hereof) shall pay to the
Company an amount sufficient for the Company to satisfy any federal, state or
local tax withholding requirements it may incur, as a result of the grant or
exercise of this Option or the sale or other disposition of the Shares issued
upon the exercise of this Option.

 

11. The Plan. This Option is subject to, and the Company and the Optionee agree
to be bound by, all of the terms and conditions of the Plan as such Plan may be
amended from time to time in accordance with the terms thereof. Pursuant to the
Plan, the Board or the Committee is authorized to adopt rules and regulations
not inconsistent with the Plan as it shall deem appropriate and proper. A copy
of the Plan in its present form is available for inspection during business
hours by the Optionee or the persons entitled to exercise this Option at the
Company’s principal office.

 

12. Early Disposition of Stock. Subject to the fulfillment by Optionee of any
conditions upon the disposition of Shares received under this Option, Optionee
hereby agrees that if he or she disposes of any Shares received under this
Option within one (1) year after such Shares were transferred to him, or within
two (2) years after the Option was awarded to him, will notify the Company in
writing within thirty (30) days after the date of such disposition. Optionee
acknowledges that disposition by him within such one (1) year or two (2) year
period would disqualify him from capital gain treatment for any gain realized
upon such disposition.

 

13. Entire Agreement. This Agreement, together with the Plan and the other
exhibits attached thereto or hereto, represents the entire agreement between the
parties.

 

14. Governing Law. This Agreement shall be construed in accordance with the laws
of the Commonwealth of Pennsylvania.

 

15. Amendment. Subject to the provisions of the Plan, this Agreement may only be
amended by a written instrument that is signed by each of the parties hereto.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, this              day of
                    , 200    .

 

VIROPHARMA INCORPORATED By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Optionee acknowledges receipt of a copy of the 2005 ViroPharma Incorporated
Stock Option Plan (the “Plan”), a copy of which is attached hereto, and
represents that he or she has read and is familiar with the terms and provisions
thereof and hereby accepts this Option subject to all of the terms and
provisions of the Option Agreement and the Plan. The Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board or the Committee upon any questions arising under the Plan.

 

Date:                       

 

--------------------------------------------------------------------------------

     Signature of Optionee     

 

--------------------------------------------------------------------------------

     Name of Optionee     

 

--------------------------------------------------------------------------------

     Address     

 

--------------------------------------------------------------------------------

     City, State, Zip Code

 

5